The prosecutor of this writ, Skouras Theatres Corporation, is the taxpayer and occupant of the "Terminal Theatre" on Park Place near Raymond Boulevard, Newark, New Jersey. The property has a frontage of twenty-five feet on Park Place, a depth of one hundred and fifty-four feet on the northerly side and a width of seventy and nine-tenths feet across the rear of the plot to Raymond Boulevard, where the side of the theatre runs for a distance of one hundred and twenty feet. On this land, there was erected the old Proctor (now Terminal) Theatre, over forty years old used as a "third run" motion picture house.
In 1933, the city of Newark assessed the premises: land, $185,000; building, $88,300; making a total of $273,000. The State Board of Tax Appeals, after a hearing, reduced this assessment to: land, $177,100; building, $72,000; total $249,000. In 1934, the city conformed to this figure. In 1935, however, the city increased the assessment as follows: land, $177,100; building, $79,600; total, $256,700. On appeal, the state board by consent of the city reduced the assessment to: land, $177,100; building, $60,000; total, $237,100. For the following year, the assessment was increased as follows: land, $303,700; building, $79,600; *Page 54 
total, $383,300. The state board, on appeal, entered the following judgment: "The assessment of $383,300 being $303,700 on land and $79,600 on improvements, levied for the year of 1936, on the above described property, be affirmed and the appeal therefrom dismissed."
"Upon certiorari of a tax assessment to the Supreme Court, power is given to that court, under section 11 of theCertiorari act of 1903, as amended (1 Comp. Stat. 1910, p.
405), to review and determine disputed questions of fact as well as of law." Gibbs v. State Board of Taxes and Assessment,101 N.J.L. 371.
"The judgment of the State Board of Tax Appeals will not be disturbed on certiorari on questions of fact, unless the evidence is persuasive that the board erred in its determinations." Tennant v. Jersey City, 122 N.J.L. 174.
There is nothing in the record to justify the increase in assessment. One of the witnesses, called for the city, said there was no increase in value between 1935 and 1936. No proof is needed, however, on the point.
After a careful review of all the proofs, we are satisfied that the judgment of the State Board of Tax Appeals should be reversed, and it should enter judgment reducing the 1936 tax assessment to the same figure which it fixed in 1935; that is, land, $177,100; building, $60,000; total, $237,100.
The judgment under review will be so reduced, with costs.